Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered November 9, 1989, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the trial court’s charge on the *877issue of identification is not preserved for appellate review since no exception was taken to the court’s charge (see, CPL 470.05 [2]; People v Stokes, 162 AD2d 737, 738; People v Wynn, 108 AD2d 768) and we decline to exercise our interest of justice jurisdiction to reach the issue. Brown, J. P., Kunzeman, Harwood and Rosenblatt, JJ., concur.